IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT

 MAURICE SHOATZ, COREY TAFT, JOHN             : No. 63 EM 2018
 DANTZLER, KAREEM JONES, CLINTON              :
 HITNER, DANNY HORTON, FRANKLIN               :
 STUMPHOFER, JOHN DITO, TONY                  :
 BURTON, JOEL BEVENS, WARREN                  :
 ANDERSON, ERIC TAULTON, EDWARD               :
 JONES, ANTHONY JONES, LESLIE                 :
 PETTIS, ANTON CARTER, DWAYNE                 :
 JONES, MARC STATEN, GERALD KALE,             :
 JASON DAVIS, JOSE MARTINEZ,                  :
 HECTOR AVILEZ, COREY BURRELL,                :
 PETER MOBLEY, MARK MELTON,                   :
 ROBERT TUCKER, MARTY BOANES,                 :
 MATTHEW LAWTON, ODELL BALMER,                :
 MCDANIEL WALKER, JALIK PEAY,                 :
 LAFAYETTE MILLER, VIRGIL CARSON,             :
 CORNELIUS HAROLD, ADAM BUTLER,               :
 BRANDON MILLER, KEVIN GILMORE,               :
 JAMAR GIBBS, JAMES RIGGINS,                  :
 MARVIN JONES,                                :
                                              :
                     Petitioners              :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 FIRST JUDICIAL DISTRICT AND ALL              :
 OTHER JUDICIAL DISTRICTS OF                  :
 PENNSYLVANIA COURTS OF COMMON                :
 PLEAS,                                       :
                                              :
                     Respondents              :

                                       ORDER


PER CURIAM

      AND NOW, this 20th day of August, 2018, the Application for Leave to File

Original Process is GRANTED, and the “Petition for Review Original Action (Writ of

Mandamus)” is DENIED.